Citation Nr: 0942568	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-30 772	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for claimed asbestosis.  

4.  Entitlement to an initial evaluation in excess of 70 
percent for the service-connected posttraumatic stress 
disorder (PTSD) with depressive disorder.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1972.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO in April 2006, 
which denied service connection for asbestosis and granted 
service connection for posttraumatic stress disorder (PTSD) 
with depressive disorder and assigned a 10 percent rating, 
effective on March 18, 2004 and another rating decision, in 
December 2007 that denied service connection for bilateral 
hearing loss and for tinnitus.  

More recently, the RO in December 2008 assigned an increased 
rating or 70 percent for the service-connected PTSD.  


FINDINGS OF FACT

1.  In a statement received in October 2009, prior to the 
promulgation of a decision in the appeal, the Veteran's 
representative notified VA that he wished to withdraw his 
claim of entitlement to service connection for bilateral 
hearing loss.  

2.  In a statement received in October 2009, prior to the 
promulgation of a decision in the appeal, the Veteran's 
representative notified VA that he wished to withdraw his 
claim of entitlement to service connection for tinnitus.  

3.  In a statement received in October 2009, prior to the 
promulgation of a decision in the appeal, the Veteran's 
representative notified VA that he wished to withdraw his 
claim of service connection for asbestosis.  

4.  In a statement received in October 2009, prior to the 
promulgation of a decision in the appeal, the Veteran's 
representative notified VA that he wished to withdraw his 
claim for an initial evaluation in excess of 70 percent for 
the service-connected PTSD with depressive disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran (or his or her representative) concerning the 
claim of service connection for bilateral hearing loss have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).  

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran (or his or her representative) concerning the 
claim of service connection for tinnitus have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).  

3.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran (or his or her representative) concerning the 
claim of service connection for asbestosis have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).  

4.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran (or his or her representative) concerning the 
claim of an initial evaluation in excess of 70 percent for 
the service-connected PTSD with depressive disorder has been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, the record indicates that, in a written 
statement, received in October 2009, the Veteran, via his 
representative, expressly stated that he wanted to withdraw 
his appeal as to the claims of service connection for 
bilateral hearing loss, tinnitus and asbestosis, and for an 
initial evaluation in excess of 70 percent for the service-
connected PTSD with depressive disorder.  Given the content 
of this statement, the Board finds this statement to be 
controlling as to the current appeal.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration regarding these claims.  
Accordingly, the Board lacks jurisdiction to review these 
claims, and the appeal must be dismissed.  


ORDER

The appeal concerning the claim of service connection for 
bilateral hearing loss is dismissed.  

The appeal concerning the claim of service connection for 
tinnitus is dismissed.  

The appeal concerning the claim of service connection for 
asbestosis is dismissed.  

The appeal concerning the claim for an initial evaluation in 
excess of 70 percent for the service-connected PTSD with 
depressive disorder is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


